ITEM 77O DREYFUS INVESTMENT PORTFOLIOS CORE VALUE PORTFOLIO On May 2, 2013, Core Value Portfolio, a series of Dreyfus Investment Portfolios (the "Fund"), purchased 5,350 shares of common stock issued by ING U.S., Inc. (CUSIP No. 45685E106) (the "Shares") at a purchase price of $19.50 per Share including an underwriting discount of $0.706875 per Share. The Shares were purchased from Morgan Stanley & Co. LLC, Goldman, Sachs & Co., Citigroup Global Markets Inc., Merrill Lynch Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC, members of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Morgan Stanley & Co. LLC Goldman, Sachs & Co. Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. J.P. Morgan Securities LLC ING Financial Markets LLC Barclays Capital Inc. RBC Capital Markets, LLC SunTrust Robinson Humphrey, Inc. Evercore Group L.L.C. Keefe, Bruyette & Woods, Inc. Raymond James Financial Inc. Sandler O’Neill & Partners, L.P. Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC Commerz Markets LLC HSBC Securities (USA) Inc. Mediobanca – Banca di Credito Finanziario S.p.A. Piper Jaffray & Co. Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on July 17-18, 2013. These materials include additional information about the terms of the transaction.
